Name: 2005/89/EC: Council Decision of 24 September 2004 on the signature and provisional application of a Protocol to the Euro-Mediterranean Agreement between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union
 Type: Decision
 Subject Matter: European construction;  international affairs;  Africa
 Date Published: 2006-06-13; 2005-02-04

 4.2.2005 EN Official Journal of the European Union L 31/30 COUNCIL DECISION of 24 September 2004 on the signature and provisional application of a Protocol to the Euro-Mediterranean Agreement between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union (2005/89/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310 in conjunction with the second sentence of Article 300(2) thereof, Having regard to the 2003 Act of Accession (1), and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 10 February 2004, the Council authorised the Commission, on behalf of the European Community and its Member States, to open negotiations with Egypt with a view to adjusting the Euro-Mediterranean Agreement between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, to take account of the accession of the new Member States to the EU. (2) These negotiations have been concluded to the satisfaction of the Commission. (3) The text of the Protocol negotiated with the Arab Republic of Egypt provides, in Article 12(2), for the provisional application of the Protocol before its entry into force. (4) Subject to its possible conclusion at a later date, the Protocol should be signed on behalf of the Community and applied provisionally, HAS DECIDED AS FOLLOWS: Article 1 The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the European Community and its Member States, and subject to its conclusion, the Protocol to the Euro-Mediterranean Agreement between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union. The text of the Protocol is attached to this Decision. Article 2 The European Community and its Member States hereby agree to apply provisionally the terms of the Protocol, subject to its possible conclusion at a later date. Done at Brussels, 24 September 2004. For the Council The President L. J. BRINKHORST (1) OJ L 236, 23.9.2003, p. 33. PROTOCOL to the Euro-Mediterranean Agreement between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union THE KINGDOM OF BELGIUM, THE CZECH REPUBLIC, THE KINGDOM OF DENMARK, THE FEDERAL REPUBLIC OF GERMANY, THE REPUBLIC OF ESTONIA, THE HELLENIC REPUBLIC, THE KINGDOM OF SPAIN, THE FRENCH REPUBLIC, IRELAND, THE ITALIAN REPUBLIC, THE REPUBLIC OF CYPRUS, THE REPUBLIC OF LATVIA, THE REPUBLIC OF LITHUANIA, THE GRAND DUCHY OF LUXEMBOURG, THE REPUBLIC OF HUNGARY, THE REPUBLIC OF MALTA, THE KINGDOM OF THE NETHERLANDS, THE REPUBLIC OF AUSTRIA, THE REPUBLIC OF POLAND, THE PORTUGUESE REPUBLIC, THE REPUBLIC OF SLOVENIA, THE SLOVAK REPUBLIC, THE REPUBLIC OF FINLAND, THE KINGDOM OF SWEDEN, THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND, hereinafter referred to as EC Member States represented by the Council of the European Union, and THE EUROPEAN COMMUNITY, hereinafter referred to as the Community represented by the Council of the European Union and the European Commission, of the one part, and THE ARAB REPUBLIC OF EGYPT, hereinafter referred to as Egypt, of the other part, HAVE AGREED AS FOLLOWS: Article 1 The Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic hereby become Contracting Parties to the Euro-Mediterranean Agreement between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, and shall respectively adopt and take note, in the same manner as the other Member States of the Community, of the texts of the Agreement, as well as of the Joint Declarations, Declarations and Exchanges of Letters. Article 2 To take account of recent institutional developments within the European Union, the Parties agree that following expiry of the Treaty establishing the European Coal and Steel Community, existing provisions in the Agreement referring to the European Coal and Steel Community shall be deemed to refer to the European Community, which has taken over all rights and obligations contracted by the European Coal and Steel Community. CHAPTER I AMENDMENTS TO THE TEXT OF THE EURO-MEDITERRANEAN AGREEMENT, INCLUDING ITS ANNEXES AND PROTOCOLS Article 3 Agricultural products Protocol 1 shall be replaced by the text in the Annex to this Protocol. Article 4 Rules of Origin Protocol 4 shall be amended as follows: 1. Article 18(4) shall be replaced by the following: Movement certificates EUR.1 issued retrospectively must be endorsed with one of the following phrases: ES : EXPEDIDO A POSTERIORI CS : VYSTAVENO DODATEÃ NÃ  DA : UDSTEDT EFTERFÃLGENDE DE : NACHTRÃ GLICH AUSGESTELLT ET : VÃ LJA ANTUD TAGASIULATUVALT EL : Ã Ã Ã Ã ÃÃ Ã  Ã Ã  Ã ¤Ã ©Ã  Ã ¥Ã £Ã ¤Ã Ã ¡Ã ©Ã  EN : ISSUED RETROSPECTIVELY FR : DÃ LIVRÃ  A POSTERIORI IT : RILASCIATO A POSTERIORI LV : IZSNIEGTS RETROSPEKTÃ ªVI LT : RETROSPEKTYVUSIS IÃ DAVIMAS HU : KIADVA VISSZAMENÃ LEGES HATÃ LLYAL MT : MAÃ ¦RUÃ RETROSPETTIVAMENT NL : AFGEGEVEN A POSTERIORI PL : WYSTAWIONE RETROSPEKTYWNIE PT : EMITIDO A POSTERIORI SL : IZDANO NAKNADNO SK : VYDANÃ  DODATOÃ NE FI : ANNETTU JÃ LKIKÃ TEEN SV : UTFÃ RDAT I EFTERHAND AR : 2. Article 19(2) shall be replaced by the following: The duplicate issued in this way must be endorsed with one of the following words: ES : DUPLICADO CS : DUPLIKÃ T DA : DUPLIKAT DE : DUPLIKAT ET : DUPLIKAAT EL : Ã Ã Ã ¤ÃÃ Ã ¡Ã Ã ¦Ã  EN : DUPLICATE FR : DUPLICATA IT : DUPLICATO LV : DUBLIKÃTS LT : DUBLIKATAS HU : MÃ SODLAT MT : DUPLIKAT NL : DUPLICAAT PL : DUPLIKAT PT : SEGUNDA VIA SL : DVOJNIK SK : DUPLIKÃ T FI : KAKSOISKAPPALE SV : DUPLIKAT AR : 3. Annex V shall be replaced by the following: Spanish version El exportador de los productos incluidos en el presente documento [autorizaciÃ ³n aduanera no ¦ (1)] declara que, salvo indicaciÃ ³n en sentido contrario, estos productos gozan de un origen preferencial ¦ (2). Czech version VÃ ½vozce vÃ ½robkÃ ¯ uvedenÃ ½ch v tomto dokumentu (Ã Ã ­slo povolenÃ ­ ¦ (1)) prohlaÃ ¡uje, Ã ¾e kromÃ  zÃ etelnÃ  oznaÃ enÃ ½ch, majÃ ­ tyto vÃ ½robky preferenÃ nÃ ­ pÃ ¯vod v ¦ (2). Danish version EksportÃ ¸ren af varer, der er omfattet af nÃ ¦rvÃ ¦rende dokument, (toldmyndighedernes tilladelse nr. ¦ (1)), erklÃ ¦rer, at varerne, medmindre andet tydeligt er angivet, har prÃ ¦ferenceoprindelse i ¦ (2). German version Der AusfÃ ¼hrer (ErmÃ ¤chtigter AusfÃ ¼hrer; Bewilligungs-Nr. ¦ (1)) der Waren, auf die sich dieses Handelspapier bezieht, erklÃ ¤rt, dass diese Waren, soweit nicht anders angegeben, prÃ ¤ferenzbegÃ ¼nstigte ¦ (2) Ursprungswaren sind. Estonian version KÃ ¤esoleva dokumendiga hÃ µlmatud toodete eksportija (tolliameti kinnitus nr. ¦ (1)) deklareerib, et need tooted on ¦ (2) sooduspÃ ¤ritoluga, vÃ ¤lja arvatud juhul kui on selgelt nÃ ¤idatud teisiti. Greek version Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ ÃÃ ¿Ã Ã ºÃ ±Ã »Ã ÃÃ Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿ ÃÃ ±Ã Ã Ã ½ Ã ­Ã ³Ã ³Ã Ã ±Ã Ã ¿ [Ã ¬Ã ´Ã µÃ ¹Ã ± Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã Ã Ã' Ã ±Ã Ã ¹Ã ¸. ¦ (1)] Ã ´Ã ·Ã »Ã Ã ½Ã µÃ ¹ Ã Ã Ã ¹, Ã µÃ ºÃ Ã Ã  Ã µÃ ¬Ã ½ Ã ´Ã ·Ã »Ã Ã ½Ã µÃ Ã ±Ã ¹ Ã Ã ±Ã Ã Ã  Ã ¬Ã »Ã »Ã Ã , Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ±Ã Ã Ã ¬ Ã µÃ ¯Ã ½Ã ±Ã ¹ ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ®Ã  Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  ¦ (2). English version The exporter of the products covered by this document (customs authorisation No ¦ (1)) declares that, except where otherwise clearly indicated, these products are of ¦ (2) preferential origin. French version L'exportateur des produits couverts par le prÃ ©sent document [autorisation douaniÃ ¨re no ¦ (1)] dÃ ©clare que, sauf indication claire du contraire, ces produits ont l'origine prÃ ©fÃ ©rentielle ¦ (2). Italian version L'esportatore delle merci contemplate nel presente documento [autorizzazione doganale n. ¦ (1)] dichiara che, salvo indicazione contraria, le merci sono di origine preferenziale ¦ (2). Latvian version EksportÃ tÃ js produktiem, kuri ietverti Ã ¡ajÃ  dokumentÃ  [muitas pilnvara Nr. ¦ (1)], deklarÃ , ka, izÃ emot tur, kur ir citÃ di skaidri noteikts, Ã ¡iem produktiem ir priekÃ ¡rocÃ «bu izcelsme no ¦ (2). Lithuanian version Ã iame dokumente iÃ ¡vardintÃ ³ prekiÃ ³ eksportuotojas (muitinÃ s liudijimo Nr ¦ (1)) deklaruoja, kad, jeigu kitaip nenurodyta, tai yra ¦ (2) preferencinÃ s kilmÃ s prekÃ s. Hungarian version A jelen okmÃ ¡nyban szereplÃ  Ã ¡ruk exportÃ re (vÃ ¡mfelhatalmazÃ ¡si szÃ ¡m: ¦ (1)) kijelentem, hogy eltÃ ©rÃ  jelzÃ ©s hiÃ ¡nyÃ ¡ban az Ã ¡ruk kedvezmÃ ©nyes ¦ (2) szÃ ¡rmazÃ ¡sÃ ºak. Maltese version L-esportatur tal-prodotti koperti b'dan id-dokument (awtorizzazzjoni tad-dwana nru. ¦ (1)) jiddikjara li, Ã §lief fejn indikat b'mod Ã ar li mhux hekk, dawn il-prodotti huma ta' oriÃ ¡ini preferenzjali ¦ (2). Dutch version De exporteur van de goederen waarop dit document van toepassing is (douanevergunning nr. ¦ (1)), verklaart dat, behoudens uitdrukkelijke andersluidende vermelding, deze goederen van preferentiÃ «le ¦ oorsprong zijn (2). Polish version Eksporter produktÃ ³w objÃtych tym dokumentem (upowaÃ ¼nienie wÃ adz celnych nr ¦ (1)) deklaruje, Ã ¼e z wyjÃ tkiem gdzie jest to wyraÃ ºnie okreÃ lone, produkty te majÃ ¦ (2) preferencyjne pochodzenie. Portuguese version O exportador dos produtos cobertos pelo presente documento [autorizaÃ §Ã £o aduaneira n.o ¦ (1)], declara que, salvo expressamente indicado em contrÃ ¡rio, estes produtos sÃ £o de origem preferencial ¦ (2). Slovenian version Izvoznik blaga, zajetega s tem dokumentom (pooblastilo carinskih organov Ã ¡t ¦ (1)) izjavlja, da, razen Ã e ni drugaÃ e jasno navedeno, ima to blago preferencialno ¦ (2) poreklo. Slovak version VÃ ½vozca vÃ ½robkov uvedenÃ ½ch v tomto dokumente (Ã Ã ­slo povolenia ¦ (1)) vyhlasuje, Ã ¾e okrem zreteÃ ¾ne oznaÃ enÃ ½ch, majÃ º tieto vÃ ½robky preferenÃ nÃ ½ pÃ ´vod v ¦ (2). Finnish version TÃ ¤ssÃ ¤ asiakirjassa mainittujen tuotteiden viejÃ ¤ (tullin lupa N:o ¦ (1)) ilmoittaa, ettÃ ¤ nÃ ¤mÃ ¤ tuotteet ovat, ellei toisin ole selvÃ ¤sti merkitty, etuuskohteluun oikeutettuja ¦ alkuperÃ ¤tuotteita (2). Swedish version ExportÃ ¶ren av de varor som omfattas av detta dokument (tullmyndighetens tillstÃ ¥nd nr. ¦ (1)) fÃ ¶rsÃ ¤krar att dessa varor, om inte annat tydligt markerats, har fÃ ¶rmÃ ¥nsberÃ ¤ttigande ¦ ursprung (2). Arabic version Article 5 Presidency of the Association Committee Article 78(3) shall be replaced by the following: The Association Committee shall be chaired in turn by a representative of the the Commission of the European Communities and by a representative of the Government of the Arab Republic of Egypt. CHAPTER II TRANSITIONAL PROVISIONS Article 6 Proofs of origin and administrative cooperation 1. Proofs of origin properly issued by either Egypt or a new Member State under preferential agreements or autonomous arrangements applied between them shall be accepted in the respective countries under this Protocol, provided that: (a) the acquisition of such origin confers preferential tariff treatment on the basis of either the preferential tariff measures contained in the EU-Egypt Agreement or in the Community System of Generalised Preferences; (b) the proof of origin and the transport documents were issued no later than the day before the date of accession; (c) the proof of origin is submitted to the customs authorities within a period of four months from the date of accession. Where goods were declared for importation in either Egypt or a new Member State, prior to the date of accession, under preferential agreements or autonomous arrangements applied between Egypt and that new Member State at that time, proof of origin issued retrospectively under those agreements or arrangements may also be accepted provided that it is submitted to the customs authorities within a period of four months from the date of accession. 2. Egypt and the new Member States are authorised to retain the authorisations with which the status of approved exporters has been granted under preferential agreements or autonomous arrangements applied between them, provided that: (a) such a provision is also provided for in the agreement concluded prior to the date of accession between Egypt and the Community; and (b) the approved exporter applies the rules of origin in force under that agreement. These authorisations shall be replaced, no later than one year after the date of accession, by new authorisations issued under the conditions of the Agreement. 3. Requests for subsequent verification of proof of origin issued under the preferential agreements or autonomous arrangements referred to in paragraphs 1 and 2 shall be accepted by the competent customs authorities of either Egypt or the new Member States for a period of three years after the issue of the proof of origin concerned and may be made by those authorities for a period of three years after acceptance of the proof of origin submitted to those authorities in support of an import declaration. Article 7 Goods in transit 1. The provisions of the Agreement may be applied to goods exported from either Egypt to one of the new Member States or from one of the new Member States to Egypt, which comply with the provisions of Protocol 4 and which on the date of accession are either en route or in temporary storage, in a customs warehouse or in a free zone in Egypt or in that new Member State. 2. Preferential treatment may be granted in such cases, subject to the submission to the customs authorities of the importing country, within four months of the date of accession, of proof of origin issued retrospectively by the customs authorities of the exporting country. GENERAL AND FINAL PROVISIONS Article 8 The Arab Republic of Egypt undertakes that it shall neither make any claim, request or referral nor modify or withdraw any concession pursuant to GATT 1994 Articles XXIV.6 and XXVIII in relation to this enlargement of the Community. Article 9 For the year 2004, the volumes of the new tariff quotas and the increases in the volumes of existing tariff quotas shall be calculated as a pro rata of the basic volumes, taking into account the part of the period elapsed before the date of application of this protocol. Article 10 This Protocol shall form an integral part of the Euro-Mediterranean Agreement. The Annexes and declaration to this Protocol shall form an integral part thereof. Article 11 1. This Protocol shall be approved by the Communities, by the Council of the European Union on behalf of the Member States, and by the Arab Republic of Egypt in accordance with their own procedures. 2. The Parties shall notify each other of the accomplishment of the corresponding procedures referred to in paragraph 1. The instruments of approval shall be deposited with the General Secretariat of the Council of the European Union. Article 12 1. This Protocol shall enter into force on the first day of the first month following the date of deposit of the last instrument of approval. 2. This Protocol shall apply provisionally as from 1 May 2004. Article 13 This Protocol is drawn up in duplicate in each of the official languages of the Contracting Parties, each of these texts being equally authentic. Article 14 The text of the Euro-Mediterranean Agreement, including the Annexes and Protocols forming an integral part thereof, and the Final Act together with the declarations annexed thereto shall be drawn up in the Czech, Estonian, Hungarian, Latvian, Lithuanian, Maltese, Polish, Slovak and Slovenian languages and these texts shall be authentic in the same way as the original texts. The Association Council shall approve these texts. Hecho en Bruselas, el veinte de diciembre de dos mil cuatro. V Bruselu dne dvacÃ ¡tÃ ©ho prosince dva tisÃ ­ce Ã tyÃ i. UdfÃ ¦rdiget i Bruxelles, den tyvende december to tusind og fire. Geschehen zu BrÃ ¼ssel am zwanzigsten Dezember zweitausendundvier. Kahe tuhande neljanda aasta detsembrikuu kahekÃ ¼mnendal pÃ ¤eval BrÃ ¼sselis. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Ã µÃ ¯Ã ºÃ ¿Ã Ã ¹ Ã Ã µÃ ºÃ µÃ ¼Ã ²Ã Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã Ã ­Ã Ã Ã µÃ Ã ±. Done at Brussels on the twentieth day of December in the year two thousand and four. Fait Ã Bruxelles, le vingt dÃ ©cembre deux mille quatre. Fatto a Bruxelles, addÃ ¬ venti dicembre duemilaquattro. BriselÃ , divi tÃ «kstoÃ ¡i ceturtÃ  gada divdesmitajÃ  decembrÃ «. Priimta du tÃ «kstanÃ iai ketvirtÃ ³ metÃ ³ gruodÃ ¾io dvideÃ ¡imtÃ dienÃ Briuselyje. Kelt BrÃ ¼sszelben, a kettÃ ezer negyedik Ã ©v december huszadik napjÃ ¡n. MagÃ §mula fi Brussel fl-gÃ §oxrin Ã ¡urnata ta' DiÃ embru tas-sena elfejn u erbgÃ §a. Gedaan te Brussel, de twintigste december tweeduizendvier. SporzÃ dzono w Brukseli dnia dwudziestego grudnia roku dwutysiÃcznego czwartego. Feito em Bruxelas, em vinte de Dezembro de dois mil e quatro. V Bruseli dvadsiateho decembra dvetisÃ ­cÃ ¡tyri. V Bruslju, dvajsetega decembra leta dva tisoÃ  Ã ¡tiri. Tehty BrysselissÃ ¤ kahdentenakymmenentenÃ ¤ pÃ ¤ivÃ ¤nÃ ¤ joulukuuta vuonna kaksituhattaneljÃ ¤. Som skedde i Bryssel den tjugonde december tjugohundrafyra. Por los Estados miembros Za Ã lenskÃ © stÃ ¡ty For medlemsstaterne FÃ ¼r die Mitgliedstaaten Liikmesriikide nimel Ã Ã ¹Ã ± Ã Ã ± Ã ºÃ Ã ¬Ã Ã · Ã ¼Ã ­Ã »Ã · For the Member States Pour les Ã tats membres Per gli Stati membri DalÃ «bvalstu vÃ rdÃ  ValstybiÃ ³ nariÃ ³ vardu A tagÃ ¡llamok rÃ ©szÃ ©rÃ l GÃ §all-Istati Membri Voor de lidstaten W imieniu PaÃ stw CzÃ onkowskich Pelos Estados-Membros Za Ã lenskÃ © Ã ¡tÃ ¡ty Za drÃ ¾ave Ã lanice JÃ ¤senvaltioiden puolesta PÃ ¥ medlemsstaternas vÃ ¤gnar Por las Comunidades Europeas Za EvropskÃ ¡ spoleÃ enstvÃ ­ For De EuropÃ ¦iske FÃ ¦llesskaber FÃ ¼r die EuropÃ ¤ische Gemeinschaften Euroopa Ã ¼henduste nimel Ã Ã ¹Ã ± Ã Ã ¹Ã  Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ­Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã µÃ  For the European Communities Pour les CommunautÃ ©s europÃ ©ennes Per le ComunitÃ europee Eiropas Kopienu vÃ rdÃ  Europos BendrijÃ ³ vardu Az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©gek rÃ ©szÃ ©rÃ l GÃ §all-Komunitajiet Ewropej Voor de Europese Gemeenschappen W imieniu WspÃ ³lnot Europejskich Pelas Comunidades Europeias Za EurÃ ³pske spoloÃ enstvÃ ¡ Za Evropske skupnosti Euroopan yhteisÃ ¶jen puolesta PÃ ¥ europeiska gemenskapernas vÃ ¤gnar Por la RepÃ ºblica Arabe de Egipto Za Egyptskou arabskou republiku For Den Arabiske Republik Egypten FÃ ¼r die Arabische Republik Ã gypten Egiptuse Araabia Vabariigi nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã ±Ã ²Ã ¹Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Ã Ã ·Ã  Ã Ã ¹Ã ³Ã ÃÃ Ã ¿Ã For the Arab Republik of Egypt Pour la RÃ ©publique arabe d'Ã gypte Per la Repubblica araba di Egitto EÃ iptes ArÃ bu Republikas vÃ rdÃ  Egipto ArabÃ ³ Respublikos vardu Az Egyiptomi Arab KÃ ¶ztÃ ¡rsasÃ ¡g rÃ ©szÃ ©rÃ l GÃ §ar-Repubblika GÃ §arbija ta' l-EÃ ¡ittu Voor de Arabische Republiek Egypte W imieniu Arabskiej Republiki Egiptu Pela RepÃ ºblica Ã rabe do Egipto Za EgyptskÃ º arabskÃ º republiku Za Arabsko republiko Egipt Egyptin arabitasavallan puolesta PÃ ¥ Arabrepubliken Egyptens vÃ ¤gnar ANNEX PROTOCOL 1 concerning the arrangements applicable to imports into the Community of agricultural products originating in Egypt 1. The products listed in the Annex, originating in Egypt, shall be admitted for importation into the Community, pursuant to the conditions set out below and in the Annex. 2. (a) Customs duties shall be either eliminated or reduced as indicated in column A. (b) For certain products, for which the Common Customs Tariff provides for the application of an ad valorem duty and a specific duty, the rates of reduction, indicated in columns A and C, shall apply only to the ad valorem duty. However, for the products falling under the codes 0703 20 00, 0709 90 39, 0709 90 60, 0711 20 90, 0712 90 19, 0714 20 90, 1006, 1212 91, 1212 99 20, 1703 and 2302, the concession granted should also apply to specific duties. 3. For certain products, customs duties shall be eliminated within the limit of the tariff quotas listed in column B. These tariff quotas shall apply on an annual basis from 1 January to 31 December, unless otherwise specified. For the quantities imported in excess of the quotas, the common customs duties shall, according to the product concerned, be applied in full or reduced, as indicated in column C. For the first year 2004, the volumes of the tariff quotas and the increases of the volumes of existing tariff quotas shall be calculated as a pro rata of the basic volumes specified in the Protocol, taking into account the part of the period elapsed before 1 May 2004. 4. For the products for which the specific provisions in column D refer to this paragraph, the tariff quota volumes listed in column B shall be increased annually by 3 % of the volume of the previous year; the first increase taking place one year after the entry into force of this agreement. 5. For sweet oranges, fresh, falling within CN codes 0805 10 10, 0805 10 30 and 0805 10 50, within the limit of the tariff quota of 34 000 tonnes applicable for the concession on the ad valorem customs duties, the agreed entry price between the European Community and Egypt, from which the specific duty provided in the Community's list of concessions to the WTO is reduced to zero, is: EUR 264/tonne, for every period from 1 December to 31 May. If the entry price for a consignment is 2, 4, 6 or 8 % lower than the agreed entry price, the specific customs quota duty shall be equal respectively to 2, 4, 6 or 8 % of this agreed entry price. If the entry price of a consignment is less than 92 % of the agreed entry price, the specific customs duty bound within the WTO shall apply. Annex to Protocol No 1 CN code (1) Description (2) a b c d Reduction of the MFN customs duty (3) % Tariff quota (tonnes net weight) Reduction of the customs duty beyond the tariff quota (3) % Specific provisions 0601 Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant, in growth or in flower; chicory plants and roots other than roots of heading No 1212 100 500  Subject to specific provisions in Protocol 1(4) 0602 Other live plants (including their roots), cuttings and slips; mushroom spawn 100 2 000  Subject to specific provisions in Protocol 1(4) 0603 10 Fresh cut flowers and flower buds, of a kind suitable for bouquets or for ornamental purposes, from 1 October to 15 April 100 3 000 of which  Subject to compliance with the conditions agreed upon by Exchange of Letters 0603 10 80 Other fresh cut flowers and flower buds, of a kind suitable for bouquets or for ornamental purposes, from 1 October to 15 April 100 1 000 0604 99 Foliage, branches and other parts of plants, without flowers or flower buds, and grasses, dried, dyed, bleached, impregnated or otherwise prepared 100 500  Subject to specific provisions in Protocol 1(4) ex07019050 New potatoes, fresh or chilled, from 1 January to 31 March 100 year 1: 130 000; year 2: 190 000; year 3 and following years: 250 000 60 New potatoes, fresh or chilled, from 1 April to 30 June 100 1 750 60 0702 00 00 Tomatoes, fresh or chilled, from 1 November to 31 March 100   0703 10 Onions and shallots, fresh or chilled, from 1 January to 15 June 100 16 150 60 Subject to specific provisions in Protocol 1 (4) 0703 20 00 Garlic, fresh or chilled, from 1 February to 15 June 100 3 000 50 Subject to specific provisions in Protocol 1(4) 0704 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled, from 1 November to 15 April 100 1 500  Subject to specific provisions in Protocol 1(4) 0705 11 00 Cabbage lettuce (head lettuce), fresh or chilled, from 1 November to 31 March 100 500  Subject to specific provisions in Protocol 1(4) 0706 10 00 Carrots and turnips, fresh or chilled, from 1 January to 30 April 100 500  Subject to specific provisions in Protocol 1(4) 0707 00 Cucumbers and gherkins, fresh or chilled, from 1 January to end February 100 500  Subject to specific provisions in Protocol 1(4) 0708 Leguminous vegetables, shelled or unshelled, fresh or chilled, from 1 November to 30 April 100 year 1: 15 000; year 2: 17 500; after year 2: 20 000  0709 Other vegetables, fresh or chilled:  asparagus from 1 October to end February,  sweet peppers from 1 November to 30 April,  other vegetables from 1 November to end February 100   ex07 10 ex07 11 Frozen and provisionally preserved vegetables, excluding sweet corn of subheadings 0710 40 00 and 0711 90 30 and excluding mushrooms of the genus Agaricus of subheadings 0710 80 61 and 0711 51 00 100 year 1: 1 000; year 2: 2 000; year 3 and following: 3 000  0712 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared 100 16 550  Subject to specific provisions in Protocol 1(4) ex07 13 Dried leguminous vegetables, shelled, whether or not skinned or split, excluding products for sowing of subheadings 0713 10 10, 0713 33 10 and 0713 90 00 100   0714 20 Sweet potatoes, fresh, chilled, frozen or dried 100 3 000  Subject to specific provisions in Protocol 1(4) 0804 10 00 Dates, fresh or dried 100   0804 50 00 Guavas, mangoes and mangosteens, fresh or dried 100   0805 10 Oranges, fresh or dried 100 year 1: 58 020 (4); year 2: 63 020 (4); year 3 and following years: 68 020 (4) 60 Subject to specific provisions in Protocol 1(5) 0805 20 Mandarins (including tangerines and satsumas), clementines, wilkings and similar citrus hybrids, fresh or dried 100   0805 50 Lemons (Citrus limon, Citrus limonum) and limes (Citrus aurantifolia, Citrus latifolia), fresh or dried 100   0805 40 00 Grapefruit, fresh or dried 100   0806 10 Grapes, fresh, from 1 February to 14 July 100   0807 11 00 Watermelons, fresh, from 1 February to 15 June 100   0807 19 00 Other melons, fresh, from 15 October to 31 May 100 1 175  Subject to specific provisions in Protocol 1(4) 0808 20 Pears and quinces, fresh 100 500  Subject to specific provisions in Protocol 1(4) 0809 30 Peaches, including nectarines, fresh, from 15 March to 31 May 100 500  Subject to specific provisions in Protocol 1(4) 0809 40 Plums and sloes, fresh, from 15 April to 31 May 100 500  Subject to specific provisions in Protocol 1(4) 0810 10 00 Strawberries, fresh, from 1 October to 31 March 100 year 1: 500; year 2: 1 205; year 3 and following years: 1 705  0810 90 95 Other fruit, fresh 100   0811 0812 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter, or provisionally preserved, but unsuitable in that state for immediate consumption 100 year 1: 1 000; year 2: 2 000; year 3 and following years: 3 000  0904 Pepper of the genus Piper; dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta 100   0909 Seeds of anise, badian, fennel, coriander, cumin or caraway; juniper berries 100   0910 Ginger, saffron, turmeric (curcuma), thyme, bay leaves, curry and other spices 100   1006 Rice 25 32 000  100 5 605  1202 Ground nuts 100   ex12 09 Seeds, fruit and spores, of a kind used for sowing, excluding beet seeds of subheadings 1209 10 00 and 1209 29 60 100   1211 Plants and parts of plants (including seeds and fruits), of a kind used primarily in perfumery, in pharmacy or for insecticidal, fungicidal or similar purposes 100   1212 Locust beans, seaweeds and other algae, sugar beet and sugar cane; fruit stones and kernels and other vegetable products of a kind used primarily for human consumption, not elsewhere specified or included 100   1515 50 11 Sesame oil, crude, for technical or industrial uses other than the manufacture of foodstuffs for human consumption (5) 100 1 000  Subject to specific provisions in Protocol 1(4) 1515 90 Other fixed vegetable fats and oils and their fractions, whether or not refined, but not chemically modified, other than linseed, maize (corn), castor, tung and sesame oil and its fractions 100 500  Subject to specific provisions in Protocol 1(4) 1703 Molasses resulting from the extraction or refining of sugar 100 350 000  Subject to specific provisions in Protocol 1(4) 2001 90 10 Mango chutney 100   2007 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes, obtained by cooking, whether or not containing added sugar or other sweetening matter 100 1 000  Subject to specific provisions in Protocol 1(4) 2008 11 Ground nuts 100 3 000  Subject to specific provisions in Protocol 1(4) 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter 100 1 050  Subject to specific provisions in Protocol 1(4) 2302 Bran, sharps and other residues derived from the sifting, milling or other working of cereals or of leguminous plants 60   5301 Flax 100   (1) Combined nomenclature (CN) codes corresponding to Regulation (EC) No 1789/2003 (OJ L 281, 30.10.2003). (2) Notwithstanding the rules for the interpretation of the CN, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by the application of the CN codes and corresponding description taken together. (3) Duty reduction only applies to ad valorem customs duties. However for the products falling under the codes 0703 20 00, 0709 90 39, 0709 90 60, 0711 20 90, 0712 90 19, 0714 20 90, 1006, 1212 91, 1212 99 20, 1703 and 2302, the concession granted should also apply to specific duties. (4) Tariff quota applicable from 1 July to 30 June. Of this volume 34 000 tonnes for sweet oranges, fresh, falling within CN codes 0805 10 10, 0805 10 30 and 0805 10 50, during the period from 1 December to 31 May. (5) Entry under this subheading is subject to conditions laid down in the relevant Community provisions (see Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 (OJ L 253, 11.10.1993, p. 1) and subsequent amendments).